Title: To Benjamin Franklin from Cadwallader Colden, 20 June 1754
From: Colden, Cadwallader
To: Franklin, Benjamin


Sir
Coldenghame June 20th 1754
I inclose the papers which I received from Mr. Alexander to be conveyed to you by the first opportunity to Albany. You will find that I make remarks with that freedom which I believe you expect from me that in case you find any weight in any of them you may make your scheme more perfect by avoiding reasonable exceptions to it and have the pleasure of adding this to many other well received schemes which you have formed for the benefit of your country. I hope in your return from Albany you may have time to stop a day or two at my house As you seldom can miss a passage from hence to New York if it should be inconvenient for your sloop to wait so long. By this you will give a very great pleasure to
  To Benjn Franklin Esqr  at Albany
 
[Enclosure]
Remarks on short hints towards a Scheme for uniting the Northern Colonies
Governor General
It seems agreed on all hands that something is necessary to be don for uniting the Colonies in their mutual defence and it seems to be likewise agreed that it can only be don effectually by Act of Parliament for this reason I suppose that the necessary funds for carrying it into execution in pursuance of the ends proposed by it cannot be otherwise obtained. If it were thought that the assemblies of the several Colonies may agree to lay the same duties and apply them to general defence and security of all the Colonies no need of an act of Parliament. Q[uery:] which best for the Colonies by Parliament or by the several assemblies.
The Kings Ministers so long since as the year -23 or-24 had thoughts of sending over a Governor General of all the Colonies and the Earl of Stairs was proposed as a fit Person. It is probable the want of a suitable support of the Dignity of that office prevented that scheme’s being carried into execution and that the Ministry and People of England think that this charge ought to be born by the Colonies.
Grand Council
Q. Is the Grand Council with the Governor General to have a Legislative Authority? If only an executive power objections may be made to their being elective. It would be in a great measure a change of the constitution to which I suspect the Crown will not consent. We see the inconveniences attending the present constitution and remedies may be found without changeing it but we cannot foresee what may be the consequences of a change in it. If the Grand Council be elected for a short time steady measures cannot be pursued. If elected for a long time and not removeable by the Crown they may become dangerous. Are they to have a negative on the Acts of the Governor General? It is to be considered that England will keep their Colonies as far as they can dependent on them and this view is to be preserved in all schemes to which the Kings consent is necessary.
  Place and time of Meeting
It may be thought dangerous to have fixed meetings of the Grand Council of all the Colonies at certain times and places. It is a Privilege which the Parliament has not, nor the Privy Council and may be thought destructive of the Constitution.
  General Treasury
Some estimate ought to be made of the Produce which may be reasonably expected from the funds proposed to be raised by Duties on Liquors &c. to see whether it will be sufficient for the ends proposed. This I think may be don from the Custom houses in the most considerable places for Trade in the Colonies.
Duties on Liquors &c. to see whether it will be sufficient for the ends proposed. This I think may be don from the Custom houses in the most considerable places for Trade in the Colonies.
  Manner of forming the Union
No doubt any private person may in a proper manner make any proposals which he thinks for the public benefite but if they are to be made by the Commissioners of the Several Colonies who now meet at Albany it may be presumed that they speak the sense of their constituents. What Authority have they to do this? I know of none from either the Council or Assembly of New York. However these things may be properly talkt of in conversation among the Commissioners for farther information and in order to induce the several assemblies to give proper powers to Commissioners to meet afterwards for this purpose.
